DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
 The objection to the title is overcome.
Amended claim 2 overcomes the double patenting rejection.
The applicant’s arguments with respect to the defects overcomes the 112 rejection. The other 112 rejections are overcome by the amendments to the claims. 
See the new rejections below.

Claim Objections
The fourth limitation of claim 1 ends in a common and a semicolon. This appears to be in error. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

Claims 41, 44, 45, 49, and 53 are rejected under pre-AIA  35 U.S.C. 102(a), 102(b) and 102(e) as being anticipated by Lochtefeld, US 2008/0073667.


Claim 41: Lochtefeld discloses
a semiconductor substrate (100); 
a nanostructured pedestal (300) formed on the semiconductor substrate, the pedestal having a top surface and a side surface; 
a selective growth mask layer (110) on the side surface of the pedestal; 
a seed area formed on an exposed top surface of the pedestal, the seed area having a linear surface dimension that ranges from about 10 nm to about 50 nm ([0033]); 
and a heteroepitaxial layer (310) grown on the seed area without nucleating substantially any threading dislocations. “[T]he upper portion of the crystalline material is substantially exhausted of dislocation defects. Various dislocation defects such as threading dislocations, stacking faults, twin boundaries, or anti-phase boundaries may thus be substantially eliminated from the upper portion of the crystalline material.” Lochtefeld at [0037]. 
Claim 44: the heteroepitaxial layer is substantially defect-free. “[T]he upper portion of the crystalline material is substantially exhausted of dislocation defects. Various dislocation defects such as threading dislocations, stacking faults, twin boundaries, or anti-phase boundaries may thus be substantially eliminated from the upper portion of the crystalline material.” Lochtefeld at [0037].
Claim 45: a portion of the heteroepitaxial layer is above the selective growth mask layer and the portion has a polygonal cross-sectional shape (rectangle, FIG. 4).
Claim 49: the semiconductor substrate is comprised of silicon ([0029]).
Claim 53: the heteroepitaxial layer forms a portion of a transistor (claim 25).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 4, 6, 35, 36, 39, 40, and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lochtefeld, US 2008/0073667, in view of Matsushita, US 2005/0017304. Claims 37 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lochtefeld in view of Matsushita and Guo, US 2007/0183185. Claims 43, 48, 54 and 55 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lochtefeld. Claims 50 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lochtefeld in view of Guo.
Claim 1: Lochtefeld discloses
a semiconductor substrate (100); 
a nanostructured pedestal (300) formed on the semiconductor substrate, the pedestal having a top surface and a side surface; 
a selective growth mask layer (110) on the side surface of the pedestal; 
a seed area formed on an exposed top surface of the pedestal, the seed area having a first linear surface dimension that ranges from about 10 nm to about 50 nm ([0033]); 
and a heteroepitaxial layer (310) grown on the seed area without nucleating substantially any threading dislocations. “[T]he upper portion of the crystalline material is substantially exhausted of 
Claim 1 also recites that the seed area has a second linear surface dimension that ranges from about 200 nm to about 5000 nm. Lochtefeld discloses that “the length l of the trench may exceed each of w and H.” [0033]. A length is not given; however, the claimed lengths are within those known in the art for finFETs. See e.g. Matsushita, with fins having a width of 20 nm and length of 200 nm ([0143]). The claimed dimensions would have been well within the scale for finFET fins at the time. Furthermore, while the present specification notes a significance of width of the seed area, the length does not appear to have any bearing on the inventive aspects of the present invention, and thus it does not appear that it would be a basis for patentability.
Claim 3: the top surface of the pedestal forms a seed area that is approximately coplanar with a top surface of the selective growth mask layer (FIG. 4).
Claim 4: The present specification states that lack of defects is achieved through a small seed area. This small seed area was common in In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977).
Claim 6: a portion of the heteroepitaxial layer above the selective mask layer has a polygonal cross-sectional shape (FIG. 4). 
Claim 35: Lochtefeld discloses at [0048]-[0049] discloses considerations for determining the height of 110. Thus it is a results effective variable. It would have been within ordinary skill in the art to determine the right depth to which to etch 110, which could include to depth including exposing all of the epitaxial layer 310, as it is essentially defect-free. 
Claim 36: the semiconductor substrate is comprised of silicon ([0029]).
Claim 37: Lochtefeld does not disclose the crystal orientation of the substrate, but a (001) orientation was the most common orientation to use. See e.g. Guo [0099], “FinFETs fabricated on wafers having a standard crystal orientation (001) have channels on the fin sidewalls that are oriented along (110) planes, for standard layouts.” It would have been obvious to have used a (001) substrate, which would give a (001) seed area, as the default in the art. 
Claim 38: as the top surface of Lochtefeld is the seed area, it would also have a (001) orientation.
Claim 39: the selective growth mask layer is comprised of silicon dioxide ([0030]).
Claim 40: the heteroepitaxial layer forms a portion of a transistor (claim 25).
Claim 43: Lochtefeld discloses at [0048]-[0049] discloses considerations for determining the height of 110. Thus it is a results effective variable. It would have been within ordinary skill in the art to determine the right depth to which to etch 110, which could include to 
Claim 48: Lochtefeld discloses at [0048]-[0049] discloses considerations for determining the height of 110. Thus it is a results effective variable. It would have been within ordinary skill in the art to determine the right depth to which to etch 110, which could include to depth including exposing all of the epitaxial layer 310, as it is essentially defect-free. 
Claim 50: Lochtefeld does not disclose the crystal orientation of the substrate, but a (001) orientation was the most common orientation to use. See e.g. Guo [0099], “FinFETs fabricated on wafers having a standard crystal orientation (001) have channels on the fin sidewalls that are oriented along (110) planes, for standard layouts.” It would have been obvious to have used a (001) substrate, which would give a (001) seed area, as the default in the art. 
Claim 51: as the top surface of Lochtefeld is the seed area, it would also have a (001) orientation.
Claim 52: Lochtefeld discloses that “the length l of the trench may exceed each of w and H.” [0033]. A length is not given; however, the claimed lengths are within those known in the art for finFETs. See e.g. 
Claim 54: the present specification states that lack of defects is achieved through a small seed area. This small seed area is disclosed (see analysis of claim 1 above) was common in the art for finFETs. Thus those in the art would expect the same outcome, including the same defects or lack thereof. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best
Claim 55: the present specification states that lack of defects is achieved through a small seed area. This small seed area is disclosed (see analysis of claim 41 above) was common in the art for finFETs. Thus those in the art would expect the same outcome, including the same defects or lack thereof. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977). 



Claims 1, 2, 4, 6, 33, 34, 36, 39, 40, and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin, US 2013/0049068, in view of Lochtefeld and Matsushita. Claims 37 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin in view of Lochtefeld, Matsushita, and Guo. Claims 41, 42, 44-47, 49, and 53-55 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin in view of Lochtefeld and Guo.
Claim 1: Lin discloses
a semiconductor substrate (210); 
a nanostructured pedestal (215) formed on the semiconductor substrate, the pedestal having a top surface and a side surface (FIG. 9); 
a selective growth mask layer on the side surface of the pedestal (220); 
a seed area formed on an exposed top surface of the pedestal,; 
and a heteroepitaxial layer (Ge ([0030]) grown on Si ([0015])).
Lochtefeld discloses a method of creating a channel without defects, but having a lower layer formed in the trench and then epitaxially growing a layer above it. “[T]he upper portion of the crystalline material is substantially exhausted of dislocation defects. Various dislocation defects such as threading dislocations, stacking faults, twin boundaries, or anti-phase boundaries may thus be substantially eliminated from the upper portion of the crystalline material.” Lochtefeld at [0037]. It would have been obvious to have used such an underlying layer in Lin in order to grow 
Lin does not disclose the dimensions of the seed area. The claimed dimensions were common in the art of finFETs. Lochtefeld discloses a fin width of 10 nm to about 50 nm ([0033]). Matsushita discloses fins having a width of 20 nm and length of 200 nm ([0143]). The claimed dimensions would have been well within the scale for finFET fins at the time. Furthermore, while the present specification notes a significance of width of the seed area, the length does not appear to have any bearing on the inventive aspects of the present invention, and thus it does not appear that it would be a basis for patentability.
Claim 2: a portion of the heteroepitaxial layer extends above the growth mask and has a width dimension that is wider than a corresponding width dimension of the seed area (Lin FIG. 10).
Claim 4: the heteroepitaxial layer is substantially defect-free. “[T]he upper portion of the crystalline material is substantially exhausted of dislocation defects. Various dislocation defects such as threading dislocations, stacking faults, twin boundaries, or anti-phase boundaries may thus be substantially eliminated from the upper portion of the crystalline material.” Lochtefeld at [0037].
Claim 6: a portion of the heteroepitaxial layer above the selective growth mask layer has a polygonal cross-sectional shape. Lin FIG. 10.
Claim 33: the heteroepitaxial layer slopes outward proximate the seed area (Lin FIG. 10).
Claim 34: the heteroepitaxial layer slopes inward distal from the seed area (Lin FIG. 10).
Claim 36: the semiconductor substrate is comprised of silicon ([0015]).
Claim 37: Lin does not disclose the crystal orientation of the substrate, but a (001) orientation was the most common orientation to use. See e.g. Guo [0099], “FinFETs fabricated on wafers having a standard crystal orientation (001) have channels on the fin sidewalls that are oriented along (110) planes, for standard layouts.” It would have been obvious to have used a (001) substrate, which would give a (001) seed area, as the default in the art. 
Claim 38: as the top surface of Lin is the seed area, it would also have a (001) orientation.
Claim 39: the selective growth mask layer is comprised of silicon dioxide (Lin at [0016]).
Claim 40: the heteroepitaxial layer forms a portion of a transistor (Lin at [0014]).
Claim 41: Lin discloses 
a semiconductor substrate (210); 
a nanostructured pedestal formed on the semiconductor substrate, the pedestal having a top surface and a side surface (FIG. 9); 
a selective growth mask layer (220) on the side surface of the pedestal; 
a seed area (top) formed on an exposed top surface of the pedestal (FIG. 9); 
and a heteroepitaxial layer grown on the seed area (Ge ([0030]) grown on Si ([0015])).
Lochtefeld discloses a method of creating a channel without defects, but having a lower layer formed in the trench and then epitaxially growing a layer above it. “[T]he upper portion of the crystalline material is substantially exhausted of dislocation defects. Various dislocation defects such as threading dislocations, stacking faults, twin boundaries, or anti-phase boundaries may thus be substantially eliminated from the upper portion of the crystalline material.” Lochtefeld at [0037]. It would have 
Lin does not disclose the dimensions of the seed area. The claimed dimensions were common in the art of finFETs. Lochtefeld discloses a fin width of 10 nm to about 50 nm ([0033]). It would have been obvious to have had such dimensions in Lin as known in the art and part of the manufacturing method taught by Lochtefeld used to avoid defects.
Claim 42: a portion of the heteroepitaxial layer extends above the growth mask and has a width dimension that is wider than a corresponding width dimension of the seed area (Lin FIG. 10).
Claim 44: the heteroepitaxial layer is substantially defect-free. “[T]he upper portion of the crystalline material is substantially exhausted of dislocation defects. Various dislocation defects such as threading dislocations, stacking faults, twin boundaries, or anti-phase boundaries may thus be substantially eliminated from the upper portion of the crystalline material.” Lochtefeld at [0037].
Claim 45: a portion of the heteroepitaxial layer is above the selective growth mask layer and the portion has a polygonal cross-sectional shape. Lin FIG. 10.
Claim 46: the heteroepitaxial layer slopes outward proximate the seed area. Lin FIG. 10.
Claim 47: the heteroepitaxial layer slopes inward distal from the seed area. Lin FIG. 10.
Claim 49: the semiconductor substrate is comprised of silicon (Lin at [0015]).
Claim 50: Lin does not disclose the crystal orientation of the substrate, but a (001) orientation was the most common orientation to use. See e.g. Guo [0099], “FinFETs fabricated on wafers having a standard crystal orientation (001) have channels on the fin sidewalls that are oriented along (110) planes, for standard layouts.” It would have been obvious to have used a (001) substrate, which would give a (001) seed area, as the default in the art. 
Claim 51: as the top surface of Lin is the seed area, it would also have a (001) orientation.
Claim 52: Lin does not disclose the length of the fins; however, the claimed lengths are within those known in the art for finFETs. See e.g. Matsushita, with fins having a width of 20 nm and length of 200 nm ([0143]). The claimed dimensions would have been well within the scale for finFET fins at the time. Furthermore, while the present specification notes 
Claim 53: the heteroepitaxial layer forms a portion of a transistor ([0014]).
Claim 54: The present specification states that lack of defects is achieved through a small seed area. This small seed area was common in the art for finFETs. (See the analysis of claim 1 above.) Thus those in the art would expect the same outcome, including the same defects or lack thereof. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best
Claim 55: The present specification states that lack of defects is achieved through a small seed area. This small seed area was common in the art for finFETs. (See the analysis of claim 41 above.) Thus those in the art would expect the same outcome, including the same defects or lack thereof. “Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke, supra. Whether the rejection is based on ‘inherency’ under 35 USC 102, on ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.” In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433-434 (CCPA 1977).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER BRADFORD/Primary Examiner, Art Unit 2897